Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 1 of 17
                                                                    FILED
                                                              US DISTRICT COURT
                                                              WESTERN DISTRICT
                                                                OF ARKANSAS
                                                                  Feb 5, 2020

                                                              OFFICE OF THE CLERK


                                            20-5028 TLB/ELW
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 2 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 3 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 4 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 5 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 6 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 7 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 8 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 9 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 10 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 11 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 12 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 13 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 14 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 15 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 16 of 17
Case 4:20-cv-00125-BRW-BD Document 2 Filed 02/05/20 Page 17 of 17
